AFTER REMAND FROM SUPREME COURT
THIGPEN, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the Supreme Court’s opinion of May 24, 1991, 587 So.2d 330 (Ala.1991), the judgment of this court is set aside.
In accordance with the instructions of the Supreme Court, we reverse the judgment and remand the cause to the trial court and order the trial court to issue a writ of mandamus compelling the Montgomery City Planning Commission to issue a certificate of approval allowing Frazer to proceed with resubdivision of the property in question.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and RUSSELL, J., concur.